Title: To James Madison from Fulwar Skipwith, 24 March 1808
From: Skipwith, Fulwar
To: Madison, James



Paris 24 March 1808

I have the honor to transmit herewith a list of the vessels, as far as my information reaches, that have been either arrested or captured, under the Decree of his Majesty the Emperor & King, and are detained in the ports of France, Spain, Italy & Holland.  It is to be presumed that few or none others can be likely to fall into the same predicament, as long as the present Embargo in the United States continues in force.  It is impossible to say when those captured or sequestered will arrive at a decision either by the Council of Prizes or the Government.  In the meantime however it seems probable that leave will be granted generally to the consignees to dispose of their Cargoes upon their entering into Bond with approved Securities for the Amounts; whilst the Vessels will remain sequestered as they are; those at least are the provisional regulations just adopted by the Council of Prizes with respect to the Caliope & her Cargo, as will be seen in the Copy of their decision here annexed.  I have the Honor &ca.

Fulwar Skipwith

